Citation Nr: 1526924	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services rendered in connection with the Veteran's treatment at Memorial Hospital of Jacksonville on June 14, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Medical Administration Service (MAS) of the Gainesville, Florida, VA Medical Center (VAMC), which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered on June 14, 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal received in October 2013, the Veteran requested a Board videoconference hearing.  This document was filed in the Veteran's claims file, located at a VA regional office (RO), rather than in the MAS file located at the Gainesville VAMC; and, as a result, the hearing request was overlooked.  In the meantime, the Veteran's representative filed a substantive appeal with the MAS in November 2013, which did not include a hearing request.  The original substantive appeal filed by the Veteran has now been transferred to the MAS file, to prevent further confusion.  The Veteran must be scheduled for a Board videoconference hearing, in accordance with his outstanding hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing with respect to his claim for reimbursement or payment for unauthorized medical services rendered on June 14, 2013.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




